



Exhibit 10.19
2017 INCENTIVE PLAN
OF
CARRIZO OIL & GAS, INC.
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (“Agreement”) is effective as of ______ ___, 20__ (the “Grant
Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation (the
“Company”), and _____________ (the “Grantee”).
The Company has adopted the 2017 Incentive Plan of Carrizo Oil & Gas, Inc., as
amended and restated effective May 16, 2017 (as amended, modified or
supplemented from time to time, the “Plan”), by this reference made a part
hereof, for the benefit of eligible employees, directors and independent
contractors of the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the restricted stock
provided herein in order to provide Grantee with additional remuneration for
services rendered, to encourage Grantee to remain in the employ of the Company
or its Subsidiaries and to increase Grantee’s personal interest in the continued
success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions herein,
effective as of the Grant Date, the Company hereby awards to the Grantee,
pursuant to the Plan, ____ shares of Common Stock of the Company, par value $.01
per share (the “Restricted Stock”). The Company will (i) register the shares of
Restricted Stock in a book entry account in the stock register of the Company
maintained by the Company’s transfer agent (the “Account”) in the name of the
Grantee or (ii) issue to the Grantee stock certificates evidencing the shares of
Restricted Stock, which certificates will be registered in the name of the
Grantee and will bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to the Restricted Stock.
Any certificates issued that evidence the shares of Restricted Stock shall be
held in custody by the Company or, if specified by the Committee, by a third
party custodian or trustee, until the restrictions on such shares shall have
lapsed, and, as a condition of this award of Restricted Stock, the Company may
require that the Grantee deliver a stock power, duly endorsed in blank, relating
to the shares of Restricted Stock.
2.    Restrictions; Vesting Schedule.
[Subject to the provisions of paragraph 3 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest in one-third
increments (rounded up to the nearest whole


-1-

--------------------------------------------------------------------------------





number) on each of ____________, 20___, ____________, 20___ and ____________,
20___ (each, a “Vesting Date”); provided that (i) the Grantee remains in
continuous employment with the Company or any Subsidiary (or the successor of
any such company) through each Vesting Date and (ii) the Committee has certified
that [Describe Performance Condition] (the “Performance Condition”) as of such
Vesting Date. If the Committee does not certify that the Performance Condition
was achieved, all Restricted Stock awarded under this Agreement shall be
forfeited.]
[Subject to the provisions of paragraph 3 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest on the date (the
“Vesting Date”) that the Committee certifies that [Describe Performance
Condition] (the “Performance Condition”); provided that the Grantee remains in
continuous employment with the Company or any Subsidiary (or the successor of
any such company) through the Vesting Date. If the Committee does not certify
that the Performance Condition was achieved, all Restricted Stock awarded under
this Agreement shall be forfeited.]
[Subject to the provisions of paragraph 3 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest in one-third
increments (rounded up to the nearest whole number) on each of ____________,
20___, ____________, 20___ and ____________, 20___ (each, a “Vesting Date”);
provided that the Grantee remains in continuous employment with the Company or
any Subsidiary (or the successor of any such company) through each Vesting
Date.]
[Subject to the provisions of paragraph 3 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest with respect to all
of such shares awarded hereunder on  ____________, 20___ (the “Vesting Date”);
provided that the Grantee remains in continuous employment with the Company or
any Subsidiary (or the successor of any such company) through the Vesting Date.]
Notwithstanding the foregoing, subject to the provisions of any applicable
written employment agreement between the Grantee and the Company or any
Subsidiary (the “Employment Agreement”), upon a Change in Control while the
Grantee remains in continuous employment of the Company or any Subsidiary, the
restrictions on all unvested Restricted Stock shall immediately lapse and such
occurrence shall be deemed a Vesting Date for purposes of this Agreement.
As soon as practicable but in no event later than thirty (30) days following the
occurrence of a Vesting Date as to any portion of the Restricted Stock, the
Company will cause to be removed from the Account the restrictions or cause a
new certificate evidencing such number of shares of Common Stock to be delivered
to the Grantee, free of the legend regarding transferability; provided that the
Company shall not be obligated to issue any fractional shares of Common Stock.
3.    Termination of Employment; Forfeiture. Upon termination of the Grantee’s
employment with the Company or any Subsidiary (or the successor of any such
company) as a result of the death of the Grantee, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest. Upon termination of
the Grantee’s employment with the Company or any Subsidiary (or the successor of
any such company) for any reason other than death, all shares of Restricted
Stock as to which the restrictions thereon have not previously lapsed shall be
immediately forfeited to the Company; subject, however, to the provisions of any
Employment Agreement.


-2-

--------------------------------------------------------------------------------





[Notwithstanding the provisions of any Employment Agreement, if (a) a Change in
Control has not occurred and (b) the Grantee (i) is terminated without Cause (as
may be defined in such Employment Agreement) or (ii) resigns for Good Reason (as
may be defined in such Employment Agreement) prior to the satisfaction of the
Performance Condition, then the restrictions on the Restricted Stock shall not
lapse unless and until the Performance Condition is satisfied].
4.    Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Restricted Stock, the Grantee shall have
the right to vote the shares of Restricted Stock. Subject to the forfeiture
condition described below, Grantee shall be entitled to receive any cash
dividends paid with respect to the Restricted Stock during the Restriction
Period, but such dividends shall be held by the Company and paid, without
interest, within 10 days following the occurrence of the applicable Vesting Date
with respect to the underlying shares of Restricted Stock. In the event shares
of Restricted Stock are forfeited, cash dividends paid with respect to such
shares during the Restriction Period shall also be forfeited. Any dividend or
distribution payable with respect to shares of Restricted Stock that shall be
paid or distributed in shares of Common Stock shall be subject to the same
restrictions provided for herein, and the shares so paid or distributed shall be
deemed Restricted Stock subject to all terms and conditions herein. Any dividend
or distribution (other than cash or Common Stock) payable or distributable on
shares of Restricted Stock, unless otherwise determined by the Committee, shall
be subject to the terms and conditions of this Agreement to the same extent and
in the same manner as the Restricted Stock is subject; provided that the
Committee may make such modifications and additions to the terms and conditions
(including restrictions on transfer and the conditions to the timing and degree
of lapse of such restrictions) that shall become applicable to such dividend or
distribution as the Committee may provide in its absolute discretion.
5.    Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the shares of Common Stock and dividends otherwise
payable or deliverable an amount of cash and/or number of shares of Common Stock
(valued at their Fair Market Value) on the applicable date that is equal to the
amount of all federal, state and local taxes required to be withheld by the
Company, as determined by the Committee. In the event the Company, in its sole
discretion, determines that the Grantee’s tax obligations will not be satisfied
under the methods otherwise expressly described above and the Grantee does not
provide payment to the Company in the form of cash or shares of Common Stock
(valued at their Fair Market Value) sufficient to satisfy any withholding
obligations, then the Grantee, subject to compliance with the Company’s insider
trading policies, authorizes the Company or the Company’s Stock Plan
Administrator, currently UBS Financial Services Inc., to (i) sell a number of
shares of Common Stock issued or outstanding pursuant to the Award, which number
of shares of Common Stock the Company determines has at least the market value
sufficient to meet the tax withholding obligations, plus additional shares of
Common Stock to account for rounding and market fluctuations and (ii) pay such
tax withholding to the Company. The shares of Common Stock may be sold as part
of a block trade with other Participants such that all Participants receive an
average price. [With the consent of the Committee, the Grantee may elect to have
the Company withhold or purchase, as applicable, from shares of Common Stock or
cash that would otherwise be payable or deliverable an amount of cash and/or
number of shares of Common Stock (valued at their Fair Market Value) equal to
the product of the maximum federal marginal rate that could be applicable to the
Grantee


-3-

--------------------------------------------------------------------------------





and the Fair Market Value of the shares of Common Stock or cash otherwise
payable or deliverable, as applicable.]
6.    Restrictions Imposed by Law. Without limiting the generality of Section 16
of the Plan, the Grantee agrees that the Company will not be obligated to
deliver any shares of Common Stock if counsel to the Company determines that
such exercise or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted. The Company shall in no event be obligated
to take any affirmative action in order to cause the issuance or delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
7.    Assignability. Except as expressly provided herein, the shares of
Restricted Stock are not transferable (voluntarily or involuntarily) other than
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Internal Revenue Code of 1986, as
amended (the “Code”) or Title I of the Employee Retirement Income Security Act,
or the rules thereunder (a “QDRO”), and may not otherwise be assigned, pledged,
hypothecated or otherwise disposed of and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the award provided for herein shall
immediately become null and void, and the shares of Restricted Stock shall be
immediately forfeited.
Notwithstanding the foregoing, the shares of Restricted Stock are transferable
by the Grantee to (i) the spouse, children or grandchildren of the Grantee
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of such Immediate Family Members (“Immediate Family Member Trusts”), or (iii) a
partnership or partnerships in which such Immediate Family Members have at least
ninety‑nine percent (99%) of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of a transferred shares of
Restricted Stock shall be prohibited except by will or the laws of descent and
distribution or pursuant to a QDRO, unless such transfers are made to the
original Grantee or a person to whom the original Grantee could have made a
transfer in the manner described herein. No transfer shall be effective unless
and until written notice of such transfer is provided to the Committee, in the
form and manner prescribed by the Committee. Following transfer, the shares of
Restricted Stock shall continue to be subject to the same terms and conditions
as were applicable immediately prior to transfer, and, except as otherwise
provided herein, the term “Grantee” shall be deemed to refer to the transferee.
The consequences of termination of employment shall continue to be applied with
respect to the original Grantee.
8.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources


-4-

--------------------------------------------------------------------------------





with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or shall be sent to the
Grantee’s e‑mail address specified in the Company’s records.
9.    Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any employing Subsidiary to terminate the Grantee’s employment at any time, with
or without cause; subject, however, to the provisions of any Employment
Agreement.
10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.
11.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
12.    Duplicate Originals. The Company and the Grantee may execute any number
of copies of this Agreement. Each executed copy shall be an original, but all of
them together represent the same agreement.


-5-

--------------------------------------------------------------------------------





13.    Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
14.    Entire Agreement. Subject to the provisions of any Employment Agreement,
Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Restricted
Stock and replaces and makes null and void any prior agreements, oral or
written, between Grantee and the Company regarding the Restricted Stock. To the
extent of any conflict between this Agreement and any Employment Agreement, the
terms of such Employment Agreement shall control[; provided, however, that the
parties acknowledge and agree that to the extent set forth in the last sentence
of paragraph 3, the provisions of this Agreement modify and supersede the terms
of such Employment Agreement with respect to the consequences to this award of
Restricted Stock of a termination of employment without Cause or a resignation
for Good Reason prior to a Change in Control].
15.    Excise Taxes. Subject to the provisions of any Employment Agreement and
notwithstanding anything to the contrary in this Agreement, if the Grantee is a
“disqualified individual” (as defined in Code Section 280G(c)), and the payments
and benefits provided for under this Agreement, together with any other payments
and benefits which the Grantee has the right to receive from the Company or any
of its affiliates or any party to a transaction with the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in Code Section
280G(b)(2)), then the payments and benefits provided for under this Agreement
shall be either (a) reduced (but not below zero) so that the present value of
such total amounts and benefits received by the Grantee from the Company and its
affiliates will be one dollar ($1.00) less than three times the Grantee’s “base
amount” (as defined in Code Section 280G(b)(3)) and so that no portion of such
amounts and benefits received by the Grantee shall be subject to the excise tax
imposed by Code Section 4999 or (b) paid in full, whichever produces the better
net after-tax position to the Grantee (taking into account any applicable excise
tax under Code Section 4999 and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing
payments or benefits to be paid hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time). The determination as
to whether any such reduction in the amount of the payments and benefits
provided hereunder is necessary shall be made by a nationally recognized
accounting firm selected by the Company. If a reduced payment or benefit is made
or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a parachute payment exists, exceeds one dollar ($1.00)
less than three times the Grantee’s base amount, then the Grantee shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. For the avoidance of doubt, if any Employment
Agreement contains specific provisions relating to Code Section 280G and Code
Section 4999, then this paragraph 15 shall not apply to the Restricted Stock.


-6-

--------------------------------------------------------------------------------





16.    Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by executing this Agreement and returning an
executed copy to the Company.


CARRIZO OIL & GAS, INC.




By:     
S.P. Johnson, IV
President




ACCEPTED:




                
Grantee




-7-